DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1, 3, 5, 6, 14, 19, 20, 24, 26, 27, 28, 30, 31, 39, 44, and 45) and species STC1 and Rett syndrome in the reply filed on 11/5/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon a search of the prior art, the restriction between inventions organic compounds and nucleic acid inhibitors are now considered species.  
Claim 5 and DNMT1 and SGK1/2 in claims 6 and 31; Item iv) in claims 7 and 32 and claims 3 and 28 are rejoined with the elected embodiment and examined.
Items i)-iii) and v) in Claims 7 and 32 and claims 12 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11/5/20.
The non-elected X chromosome inactivation factors (ACVR1, AURKA, FBX08, LAYN, NF1, P13K, PDPK1, PYGO1, RNF165, SOX5, ZFN426, AND C17orf98) in claims 6 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/20.

Improper Markush Rejection
Claims 5, 6, 7, 30, 31, and 32 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of X-linked diseases or X chromosome inactivation factors is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each disease has a different pathology based on the X-linked gene and a different subject 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6, 7, 14, 19, 20, 24, 26, 27, 28, 30, 31, 32, 39, 44 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
NOTE: the examination is based on the elected species (XCIF inhibitor selectively inhibits activity of an X chromosome inactivation factor selected from the group consisting of DNMT1, SGK1/2, and STC1).
The claimed invention embraces inducing expression of an X-linked gene in a cell having an inactive X chromosome comprising delivering an X chromosome inactivation factor (XCIF) inhibitor for inducing expression of the X-linked gene.  
Inhibitors of XCIFs can be peptides, antibodies, proteins, small molecules and nucleic acids.
The method reads on treating a subject having a dominant X-linked disease comprising administering an X chromosome inactivation factor (XCIF) inhibitor for inducing expression of a wild-type allele of the X-linked gene.  The disease can be a dominant X-linked disease recited in claims 3 and 5, including Rett Syndrome.  The inhibitor selectively inhibits SGK1, DNMT1 or STC1 activity.  The inhibitor embraces an inhibitory oligonucleotide having are region of complementarity to at least 8 nucleotides of mRNA encoded by a XCIF gene, GSK650394 (which inhibits SGK1 activity) or DNMT1 inhibitors (nucleoside based agents).  
There are hundreds of X-linked genes known in the prior art.  Each has a different function and could be linked to a disease with different pathology.  Applicants appear to study four different genes (G6pdx, Pgk1, Mecp2, and Lamp2) in undifferentiated female mouse ES cells (MES) and BMSL2 cells.  Neither cell line is from a subject having an X-linked disorder.  The applicants do not appear to disclose 
The as-filed specification contemplates a genus of inhibitors and only provides a limited number of sub-species of inhibitors (nucleic acid that reduce expression of a targeted gene, two compounds that target SGK activity, and nucleoside based agents that are considered DNMT1 inhibitors) that do not represent the genus of inhibitors. Each species embraced by the genus of inhibitors has a different structure and/or function.  A generic statement such as inhibitor in an amount effective for inducing expression of the X-linked gene without more, is not an adequate written description of the genus of inhibitors because it does not distinguish the claimed genus from others, except by function.  The generic contemplation does not define any structural features commonly possessed by members of the genus that distinguish them from others.  
The prior art and the as-filed specification appear to provide written description for a nucleic acid that comprise a sequence that is at least 8 nucleotides complementary to mRNA that encodes by SGK1, DNMT1 or SCT1 and the small molecules selected from GSK650394 or DNMT1 inhibitors listed on page 12.
Other than generically contemplating peptides, proteins, and antibodies, the applicants do not provide any identifying characteristics for description of any peptides, proteins or antibodies that would meet the structural and functional limitations of the claimed inhibitors.  The applicants do not disclose any inhibitors embraced by these terms that selectively inhibits activity of SGK1/2, STC1, or DNMT1.  These inhibitors are not adequately described in the written description and/or the drawings.  See MPEP 2163 II.A.3a.

The as-filed specification does not provide written support for any peptide or oligonucleotide that is less than 5 kDaltons.  The genus of small molecules reads on a large number (millions) of compounds that have a different structure and/or function.  There is a substantial variation within the genus of small molecules and the specification does not appear to describe a sufficient variety of species to reflect the variation within the genus.  
The inhibitors embrace directly or indirectly inhibiting the activity of SGK1/2, DNMT1, or STC1.  SGK1/2 are activated by PDPK1 and have been implicated in a wide variety of cellular processes.  Page 13 discloses that SGK 1/2 inhibitors, include GSK-650934 and EMD638683.  A person of skill in art presumed to have knowledge of the SGK1 inhibitors would possess that knowledge that only a handful of SGK inhibitors are known in the prior art and most of them do not work due to lack of specificity, bioavailability and cellular permeability.  Some DNMT1 inhibitors are known in the prior art (page 12).  DNMT1 inhibitors are used to treat cancer and are considered toxic 
Pages 31-32 disclose that DNMT1 is a transcriptional activator of Xist on the Xi.  Other than MECP2, the specification does not teach what other X-linked gene is induced when inhibiting DNMT1 activity.  Pages 33-34 disclose that Mecp2 and G6pdx were evident in cortical neurons of Stc1 -/- mice.  The applicant appears to disclose one X-linked gene (Mecp2) is induced when an XCIF inhibitor targeting SGK1/2 is introduced into a cell having an inactive X chromosome.  The as-filed specification provides limiting examples of inhibiting SGK1/2, DNMT1 or STC1 activity that induce expression of a genus of X-linked genes.  
The specification does not disclose a correlation between a genus of XCIF inhibitors and MECP2.  In addition, the specification does not disclose a correlation between targeting SGK1/2, DNMT1, or STC1 activity and a genus of X-linked genes.  Other than providing a limited number of species and contemplating what type of compound is embraced by the genus, the specification does not disclose a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can visualize or recognize the members of the genus of inhibitors (small molecules, peptides, proteins, antibodies).  This claimed invention is in a field with unpredictable 
While one of skill in the art can screen a genus of inhibitors this would not provide written support for the genus because the as-filed specification fails to disclose any structure/function relationship between any species to sufficiently represent the genus.  The skilled artisan cannot envision what compounds would meet the structural and functional limitations of the claimed genus without further experimentation. The written description requirement for the claimed genus is not satisfied because the specification fails to provide sufficient description of a representative number of species

Claims 1, 3, 5, 6, 7, 14, 19, 20, 24, 26, 27, 28, 30, 31, 39, 44 and 4are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inducing expression of MECP2 in a cell having an inactive X chromosome comprising delivering to the cell an XIST inhibitor, wherein the inhibitor is a nucleic acid sequence that comprises a sequence that complementary is at least 8 nucleotides of SGK or GSK650394, wherein the cell is of a subject having Rett syndrome, does not reasonably provide enablement for inducing expression of an X-linked gene in a cell having an inactive X chromosome .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claimed invention embraces using a genus of XCIF inhibitors in an effective amount for inducing expression of an X-linked gene.  The claimed method broadly 
There are hundreds of X-linked genes known in the prior art.  Each has a different function and could be linked to a disease with a different pathology.  
Other than Rett’s syndrome, the applicant does not teach what X-linked disease embraced by the claimed method (including the list in claim 5 and 30) can be treated by inducing expression of any X-linked gene (e.g., MECP2) in a cell.  NOTE: claim 30 is dependent on claim 28 limited to X-linked gene (MECP2) and claim 30 is directed to a number of dominant X-linked diseases.  The X-linked diseases do not appear to have any correlation with the MECP2 gene.  In addition, there are no known current treatment methods for the dominant X-linked disease recited in claims 5 and 30 based on inducing an X-linked gene in a cell of the subject having any of these diseases.  For example, hypophosphatemia has no connection to MECP2.  Due to the rarity of the disease and the diversity of clinical manifestations diagnoses is delayed and treatment can be challenging.
Some of the diseases recited in claims 5 and 30 begin before birth and it is not apparent how they could be treated since the disease has already developed.  For example, Aicardi syndrome results in absent or underdeveloped tissue connecting left and right halves of brain.  The specification does not teach how inducing expression of an X-linked gene in a cell having an inactive X chromosome would treat Aicardi syndrome since the subject has already developed the condition and it can’t be reversed (develop tissue connecting left and right halves of brain).  

Since the prior art does not teach that it was routine in the carry out the claimed method, the skilled artisan would look at the specification for teachings on how to carry out the invention.  The as-filed specification does not provide a working example of the claimed invention.  Applicants appeared to have studied four different genes (G6pdx, Pgk1, Mecp2, and Lamp2) in undifferentiated female mouse ES cells (MES) and BMSL2 cells.  Neither cell line is from a subject having an X-linked disorder.  The applicants do not disclose what level of reactivation in cells is required to treat any condition embraced by the claimed invention and/or if the percentage of Xi reactivation for one disease would be reasonably extrapolated to any disease embraced by the claimed invention.  
Page 1 of the as-filed specification appears to disclose a known correlation between loss of function mutations in the X-linked MECP2 gene and Rett syndrome (RTT).  The specification does not appear to disclose any other correlation between X-linked genes caused by X chromosome inactivation and X-linked diseases.  There are hundreds of X-linked genes and each is involved in a different X-linked disease.  The specification does not disclose a correlation between targeting SGK1/2, DNMT1 or STC1 activity in cells having an X chromosome inactivation and inducing a genus of X-linked genes.  Applicant show that a DNMT inhibitor can reactivate MECP2 in cells from an RTT patient.  Example 6 show that some cortical neurons had co-localization of 
With respect to genus of inhibitors embraced by the claimed method, the as-filed specification is not considered enabled for the claimed genus.  The broadest reasonable interpretation embraces nucleic acid, proteins, peptides, antibodies and small molecules.  Each species of inhibitor has a different structure and/or function.  In addition, each requires a different screening method for identifying inhibitors that would be functional in the claimed method.  For this reason the skilled artisan cannot reasonably extrapolate from one species to another species.  In view of the lack of teaching in the specification for small molecules, peptides, proteins and antibodies, the skilled artisan would have to make and screen these species (millions of compounds) and determine if any of them would have the desired biological activity.  This would indicate to the skilled artisan that the instant disclosure what enabled for the genus of inhibitors at the time of filing.  See MPEP 2164.05(a) Specification must be enabling as of the filing date.  In view of the prior art and the teaching in the specification, the applicants provide enablement for XCIF inhibitors selected from the group consisting of a nucleic acid that comprise a sequence that is at least 8 nucleotides complementary to mRNA that encodes by SGK1, DNMT1 
The specification is not considered enabled for making and using the claimed genus of XCIF inhibitors and inducing expression of a genus of X-linked gene in a cell.  The claimed genus embraces a widely variant species and cannot be achieved by providing a limited number of subspecies within the genus.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the full scope of the claimed invention.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 30, the phrase "hereditary nephritis (Alport syndrome)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 3, 5, 6, 14, 19, 20, 24, 26-28, 30, 31, 39, and 44-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20190048339).
‘863 teaches treating an X-linked disease in a subject by inducing expression of an X-linked gene (MECP2) in a subject having Rett syndrome and administering to the subject an antisense oligonucleotide targeting Xist RNA and/or Xist interacting protein or a DNMT1 inhibitor (pages 3-20 and 91-92).  When the syndrome is treated in the subject, the X chromosome has been reactivated and MECP2 gene is expressed.  MECP2 is X-linked and humans are heterozygous for the mutated allele.  This method could be used in reactivating a non-disease silent allele on the Xi to treat X-linked hypophosphatemia (pages 20-21 and Table 8).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 14, 19, 20, 24, 26-28, 31, 32, 39 and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,718,022, cited on an IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace administering a nucleic acid inhibitor comprising a sequence that is complementary to .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635